                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MEDICAL CORPORATION H&S,                          Case No. 19-mc-80107-SVK
                                   8                     Plaintiff,
                                                                                           ORDER ON APPLICATION FOR AN
                                   9              v.                                       ORDER UNDER 28 U.S.C. § 1782 TO
                                                                                           CONDUCT DISCOVERY FOR USE IN
                                  10                                                       A FOREIGN PROCEEDING
                                  11                     Defendant.                        Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Medical Corporation H&S’s (“MCHS”) ex parte application for an

                                  14   order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena for documents on Google

                                  15   LLC (“Google”). ECF 1. Specifically, MCHS seeks information relating to the Google accounts

                                  16   of users who posted negative reviews on the Google Map review page for a dental clinic in Japan

                                  17   run by MCHS. Id. at 2. MCHS alleges that these reviews constitute defamation under Japanese

                                  18   law. Id. at 1.

                                  19            The Court GRANTS MCHS’s application on the conditions and for the reasons discussed

                                  20   below.

                                  21       I.      BACKGROUND

                                  22            According to the application, MCHS operates the Shonen Dental Clinic in Nagoya, Japan.

                                  23   ECF 1 at 2. Between January and March 2019 three different Google accounts posted one-star

                                  24   reviews and “offensive comments” on the Google Map review page associated with the dental

                                  25   clinic. Id. MCHS asserts that it intends to pursue claims for defamation and unlawful business

                                  26   interference in Japan against the person or persons who control the accounts that posted the

                                  27   reviews once MCHS ascertains their identities. Id. As a result, MCHS seeks discovery of the

                                  28   account-users’ identities by subpoena to Google.
                                   1          II.      LEGAL STANDARD

                                   2                A district court may order the production of documents or testimony for use in a foreign

                                   3   legal proceeding under 28 U.S.C. § 1782, as long as the disclosure would not violate a legal

                                   4   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 249

                                   5   (2004). An applicant may invoke the statute where (1) the discovery is sought from a person

                                   6   residing in the district of the court to which the application is made; (2) the discovery is for use in

                                   7   a proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                   8   an “interested person.” 28 U.S.C. § 1782(a).

                                   9                A district court is not required to grant an application that meets the statutory criteria, but

                                  10   instead retains discretion to determine what discovery, if any, should be permitted. Intel, 542 U.S.

                                  11   at 264. Several factors guide the Court’s decision on a § 1782(a) request:

                                  12                (1) whether “the person from whom discovery is sought is a participant in the foreign
Northern District of California
 United States District Court




                                  13                   proceeding;”

                                  14                (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,

                                  15                   and the receptivity of the foreign government or the court or agency abroad to U.S.

                                  16                   federal-court judicial assistance;”

                                  17                (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  18                   restrictions or other policies of a foreign country or the United States;” and

                                  19                (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  20   Id. at 264–65. The party seeking discovery need not establish that the information sought would

                                  21   be discoverable under the governing law in the foreign proceeding or that United States law would

                                  22   allow discovery in an analogous domestic proceeding. Id. at 247, 261–63.

                                  23                A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                  24   assistance to participants in international litigation and encouraging foreign countries by example

                                  25   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                  26   F.3d 79, 84 (2d Cir. 2004).

                                  27   ////

                                  28   ////
                                                                                                2
                                   1                 Applications made under 28 U.S.C. § 1782 are typically considered on an ex parte basis,

                                   2   since “parties will be given adequate notice of any discovery taken pursuant to the request and will

                                   3   then have the opportunity to move to quash the discovery or to participate in it.” IPCom GmbH &

                                   4   Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic of

                                   5   Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                   6   2010)) (internal quotation marks omitted). “Consequently, orders granting § 1782 applications

                                   7   typically only provide that discovery is ‘authorized,’ and thus the opposing party may still raise

                                   8   objections and exercise its due process rights by challenging the discovery after it is issued via a

                                   9   motion to quash, which mitigates concerns regarding any unfairness of granting the application ex

                                  10   parte.” In re Ex Parte Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ,

                                  11   2016 WL 1161568, at *2 (N.D. Cal. Mar. 24, 2016).

                                  12                 Unless the district court orders otherwise, the discovery authorized by the court must be
Northern District of California
 United States District Court




                                  13   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  14   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  15   Cir. 1994).

                                  16          III.      DISCUSSION

                                  17                 A. Statutory Requirements

                                  18                 MCHS’s application satisfies the statutory requirements of § 1782(a). First, the subpoena

                                  19   seeks discovery from Google, which has its principal place of business in this District. Second,

                                  20   MCHS requests this discovery for use in a civil action for defamation and unlawful business

                                  21   interference that it intends to file in Japan, as soon as it learns the identities of the Google account-

                                  22   users’ responsible for the one-star review postings. ECF 1 at 3–4. This proceeding before a

                                  23   foreign tribunal appears to be within reasonable contemplation. See Intel, 542 U.S. at 259

                                  24   (adjudicative proceedings need not be pending or imminent, so long as they are within reasonable

                                  25   contemplation). Third, MCHS, as the putative plaintiff in the contemplated civil action, is an

                                  26   interested person within the meaning of the statute.

                                  27   ////

                                  28   ////
                                                                                              3
                                   1          B. Intel Factors

                                   2          Although MCHS’s application satisfies the statutory requirements, the Court must also

                                   3   determine whether judicial assistance is appropriate by considering the Intel factors.

                                   4                  1. Participation of Target in the Foreign Proceeding

                                   5          The first factor considers whether the person from whom discovery is sought is a party to

                                   6   the foreign proceeding. Intel, 542 U.S. at 247. However, “the key issue is whether the material is

                                   7   obtainable through the foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3

                                   8   (internal quotation marks and citation omitted).

                                   9          According to the application, Google will not be a party to the civil action MCHS plans to

                                  10   bring in Japan. ECF 1 at 4. The documents MCHS seeks by subpoena are located in the United

                                  11   States, and MCHS contends that the evidence is thus outside the reach of a Japanese court’s

                                  12   jurisdiction. Id. Under these circumstances, the Court finds that there is a need for assistance
Northern District of California
 United States District Court




                                  13   pursuant to §1782, making this factor weigh in favor of permitting discovery

                                  14                  2. Receptivity of Foreign Tribunal to U.S. Judicial Assistance

                                  15          This factor requires the Court to consider “the nature of the foreign tribunal, the character

                                  16   of the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                  17   agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor

                                  18   focuses on whether the foreign tribunal is willing to consider the information sought.” In re

                                  19   Varian Med. Sys., 2016 WL 1161568, at *4. “[I]f there is reliable evidence that the foreign

                                  20   tribunal would not make any use of the requested material, it may be irresponsible for the district

                                  21   court to order discovery, especially where it involves substantial costs to the parties involved.” Id.

                                  22   (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have

                                  23   denied requests for discovery where the foreign tribunal or government expressly states it does not

                                  24   want the assistance of a United States federal court under § 1782. See, e.g., Schmitz, 376 F.3d at

                                  25   84-85 (affirming denial of § 1782 request where German government expressly objected to the

                                  26   information sought due to concerns it would jeopardize an ongoing German criminal investigation,

                                  27   as well as German sovereign rights); In re Ex Parte App. Of Qualcomm Inc., 162 F. Supp. 3d

                                  28   1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed heavily against
                                                                                          4
                                   1   discovery where Korean Fair Trade Commission filed an amicus brief stating it had no need or use

                                   2   for requested discovery).

                                   3          Here, MCHS represents that Japanese courts have been receptive in other matters to

                                   4   assistance in discovery from the United States. ECF 1 at 5. In the absence of evidence that

                                   5   Japanese courts would object to MCHS’s discovery of the information sought in the subpoena, or

                                   6   that Japanese courts object more generally to the judicial assistance of U.S. federal courts, the

                                   7   Court finds that this factor weighs in favor of authorizing service of the subpoena.

                                   8                  3. Circumvention of Proof-Gathering Restrictions

                                   9          This Court must next consider whether MCHS’s request for discovery “conceals an

                                  10   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

                                  11   the United States.” Intel, 542 U.S. at 265. “A perception that an applicant has side-stepped less-

                                  12   than-favorable discovery rules by resorting immediately to § 1782 can be a factor in a court’s
Northern District of California
 United States District Court




                                  13   analysis.” In re Varian Med. Sys., 2014 WL 1161568, at *5 (citation omitted). Courts have found

                                  14   that this factor weighs in favor of discovery where there is “nothing to suggest that [the applicant]

                                  15   is attempting to circumvent foreign proof-gathering restrictions.” In re Google, Inc., No. 14-mc-

                                  16   80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal. Dec. 15, 2014); see also In re Eurasian Natural

                                  17   Resources Corp. Ltd., No. 18-mc-80041-LB, 2018 WL 1557167, at *3 (N.D. Cal. Mar. 30, 2018).

                                  18          MCHS supports its application with the declaration of Mr. Nakazawa, an attorney for

                                  19   MCHS who is licensed to practice in Japan. ECF 2. Mr. Nakazawa asserts that he is aware of no

                                  20   restrictions or policies under Japanese law that would limit the gathering of the evidence MCHS

                                  21   seeks here. Id. at ¶ 9. In the absence of contrary information regarding the procedures acceptable

                                  22   to a Japanese court for identifying the Google account-users, the Court concludes that this factor

                                  23   also weighs in favor of discovery.

                                  24                  4. Unduly Burdensome or Intrusive Discovery

                                  25          Under the final factor, the Court considers whether the discovery sought is “unduly

                                  26   intrusive or burdensome.” Intel, 542 U.S. at 265.

                                  27   ////

                                  28   ////
                                                                                         5
                                   1            MCHS’s proposed subpoena to Google includes four requests for documents that contain

                                   2   information identifying the account-users for three Google accounts and that show the login

                                   3   histories for each of those accounts. ECF 5-1. MCHS has attempted to narrowly tailor the

                                   4   subpoena to seek only sufficient information to identify the users of the Google accounts at issue.

                                   5   First, the subpoena only seeks the entire login history for the account if the login information

                                   6   specific to the time when the review was posted is not available. Second, the subpoena does not

                                   7   seek the content of any communications associated with the accounts at issue. See, e.g., Optiver

                                   8   Australia Pty. Ltd. v. Tibra Trading Pty. Ltd., Case No. C 12-80242 EJD (PSG), 2013 WL

                                   9   256771 (discussing prohibitions of the Stored Communications Act, 18 U.S.C. § 2701 et seq.).

                                  10   Third, the subpoena only seeks disclosure of names and addresses of the person(s) whose credit

                                  11   card is associated with each of the Google accounts and does not seek disclosure of credit card

                                  12   numbers or any other sensitive information. See In re Med. Corp. H&S, No. 19-MC-80058-VKD,
Northern District of California
 United States District Court




                                  13   2019 WL 1230440, at *4 (N.D. Cal. Mar. 15, 2019) (limiting a subpoena for account-user credit

                                  14   card information to the card holder’s name and address).

                                  15            The proposed subpoena appears to be narrowly tailored to seek only information sufficient

                                  16   to identify the users of the Google accounts at issue. Accordingly, subject to the requirements

                                  17   discussed below, the Court will permit MCHS to serve the proposed subpoena.

                                  18      IV.      CONCLUSION

                                  19            MCHS’s application meets the statutory criteria for an order authorizing service of the

                                  20   proposed subpoena. In addition, the factors that inform the Court’s exercise of its discretion under

                                  21   Intel favor authorizing service of the subpoena proposed by MCHS.

                                  22            Accordingly, the Court authorizes service of a subpoena on Google. This order does not

                                  23   foreclose a motion to quash or further modify the subpoena by Google following service or by the

                                  24   Google account users whose identifying information is sought, and the Court orders MCHS to

                                  25   comply with the following requirements to ensure all interested persons have an opportunity to

                                  26   contest the subpoena if they wish:

                                  27      1. At the time of service of the subpoena, MCHS must also serve a copy of this order on

                                  28            Google.
                                                                                         6
                                   1      2. Within 10 calendar days of service of the subpoena and this order, Google shall notify each

                                   2         of the account users that their identifying information is sought by MCHS and shall serve a

                                   3         copy of this order on each such account user.

                                   4      3. Google and/or each account user whose identifying information is sought may, within 21

                                   5         days from the date of the notice, file a motion in this Court contesting the subpoena

                                   6         (including a motion to quash or modify the subpoena).

                                   7      4. If any party contests the subpoena, Google shall preserve, but not disclose, the information

                                   8         sought by the subpoena pending resolution of that contest.

                                   9      5. Any information MCHS obtains pursuant to the subpoena may be used only for purposes

                                  10         of the anticipated action in Japan, and MCHS may not release such information or use it

                                  11         for any other purpose, absent a Court order authorizing such release or use.

                                  12         SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: May 30, 2019

                                  15

                                  16
                                                                                                  SUSAN VAN KEULEN
                                  17                                                              United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
